Case 1:20-cv-00198-JAO-WRP Document 5 Filed 05/05/20 Page 1 of 4                PageID #: 20




                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

 SEAN PAUL DEPAEPE, A6017809,                )   CIV. NO. 20-00198 JAO-WRP
                                             )
               Plaintiff,                    )   ORDER DENYING IN FORMA
                                             )   PAUPERIS APPLICATION AND
               vs.                           )   MOTION FOR APPOINTMENT OF
                                             )   COUNSEL
 JOANNA-JACKLYN WHITE,                       )
 JIMMY MAGALLENES, TIMOTHY                   )
 MORALES, SHELLEY                            )
 HARRINGTON, NOLAN P.                        )
 ESPINDA, JHON DOE 1–25,                     )
                                             )
            Defendants.                      )
 _____________________________               )

      ORDER DENYING IN FORMA PAUPERIS APPLICATION AND MOTION
                   FOR APPOINTMENT OF COUNSEL

        Before the Court is Plaintiff Sean Paul DePaepe’s (“DePaepe”) Declaration

 in Support of Request to Proceed without Paying Filing Fees (“IFP Application”),

 Motion for Appoi[n]tment of Counsel, and declaration and memorandum of law in

 support of his motion. ECF Nos. 2, 3, 3-1. For the following reasons, DePaepe’s

 IFP Application and his Motion for Appointment of Counsel are DENIED.

 I.     IFP APPLICATION

        DePaepe’s IFP Application is not on a District of Hawaii form and it lacks

 (1) certification by prison officials regarding the amount currently in his account;

 and (2) an account statement for the preceding six months showing all deposits and
Case 1:20-cv-00198-JAO-WRP Document 5 Filed 05/05/20 Page 2 of 4                  PageID #: 21




 withdrawals to his account during that period. See 28 U.S.C. § 1915(a)(2). His

 IFP Application is therefore DENIED as incomplete.

        DePaepe is DIRECTED to submit a complete IFP Application on a District

 of Hawaii form that contains the information listed above, by on or before June 5,

 2020. Failure to timely do so will result in automatic dismissal of this suit without

 prejudice. See Fed. R. Civ. P. 41(b); see also Olivares v. Marshall, 59 F.3d 109,

 112 (9th Cir. 1995). The Court will take no action on any future filings until

 DePaepe pays the filing fee or is granted IFP status.

 II.    MOTION FOR APPOINTMENT OF COUNSEL

        There is no constitutional right to counsel in a civil case where, as here, a

 litigant’s liberty is not at issue. See Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18,

 25 (1981). A court may request counsel to appear pro bono on a plaintiff’s behalf,

 however. See 28 U.S.C. § 1915(e)(1); Mallard v. U.S. Dist. Court for the S. Dist.

 of Iowa, 490 U.S. 296, 310 (1989). A court’s discretion to appoint counsel is

 governed by several factors, including the plaintiff’s likelihood of success on the

 merits and ability to articulate his claims in light of their complexity. A plaintiff

 must show “exceptional circumstances” that support the appointment of counsel.

 Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991).



                                               2
Case 1:20-cv-00198-JAO-WRP Document 5 Filed 05/05/20 Page 3 of 4               PageID #: 22




       DePaepe asserts that appointment of counsel is justified because he (1) is

 indigent; (2) raises complex issues; (3) has limited knowledge of the law; and (4)

 has limited ability to research and investigate. See ECF No. 3. DePaepe can read

 and write and is plainly able to articulate his claims in a coherent manner. All pro se

 prisoners’ ability to litigate a case is hampered to some extent by their indigency

 and incarceration. And, notwithstanding DePaepe’s contrary assertions, his claims

 regarding an alleged sexual harassment incident at Halawa Correctional Facility, the

 denial of due process, and his transfer to the Saguaro Correctional Center in

 September 2018, are not particularly complex. Importantly, the Court has not fully

 screened Plaintiff’s Complaint to determine whether it states a plausible claim for

 relief against the named Defendants and should be served. Until then, it is

 impossible to determine Plaintiff’s likelihood of success on the merits of his claims

 or whether there are exceptional circumstances that justify the appointment of

 counsel here. See Terrell, 935 F.2d at 1017.

       Plaintiff’s Motion for Appointment of Counsel is DENIED without prejudice

 to his refiling another request after his Complaint has been screened, served, and

 Defendants have filed an Answer or other response.

       The Clerk is DIRECTED to send DePaepe an Application to Proceed In

 Forma Pauperis by A Prisoner so that he can comply with this Order.

                                             3
Case 1:20-cv-00198-JAO-WRP Document 5 Filed 05/05/20 Page 4 of 4   PageID #: 23



          IT IS SO ORDERED.

          DATED: Honolulu, Hawai‘i, May 5, 2020.




 DePaepe v. White, et al., CIV. NO. 20 00198 JAO WRP; ifp ‘20




                                                            4
